Per Curiam.

Final judgment entered May 14, 1976 on order dated and entered May 14, 1976 and supplemental orders dated July 2, 1976, August 18, 1976 and September 22, 1976, modified by providing that the issuance of the warrant of eviction is stayed until December 30, 1976; as modified, affirmed without costs.
Petitioner concedes that in a commercial holdover summary proceeding a court is empowered to grant a reasonable stay (see, also, CPLR 2201; CCA 212; 22 NYCRR 2900.21 [d]; Rasch, New York Landlord and Tenant, Summary Proceedings [2d ed], § 1411; Matter of Pepsi Cola Metropolitan Bottling Co. v Miller, 50 Misc 2d 40; Novick v Hall, 70 Misc 2d 641). At bar, the interests of the parties and the public interest uniquely involved were carefully reviewed by Special Term. On review of the record we find that Special Term properly exercised its discretion.
Concur — Dudley, P. J., Riccobono and Tierney, JJ.